1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT

8                           SOUTHERN DISTRICT OF CALIFORNIA

9
       JOSE VELEZ,                                       Case No.: 18cv828-LAB (BLM)
10
                                        Plaintiff,
                                                         ORDER GRANTING MOTION TO
11     v.                                                DISMISS [Dkt. 20]
12     MANDARIN HOUSE OF LA JOLLA,
       INC., et al.,
13
                                    Defendant.
14
15          On August 13, 2018, the parties filed a joint motion to dismiss the case in its
16   entirety. Dkt. 20. The Court expressed concern that Ronald Ramos, who originally
17   answered on behalf of Defendant The Bed & Breakfast Inn at La Jolla, LP but was not a
18   signatory to the dismissal, was not properly apprised of this dismissal. The Court added
19   Ramos to the service list and instructed him to respond by October 8, 2018 if he objected
20   to the dismissal.   That date has now passed and there has been no objection.

21   Accordingly, the parties’ joint motion to dismiss the case is GRANTED and this case is

22   DISMISSED WITH PREJUDICE. The clerk is instructed to close the case.

23          IT IS SO ORDERED.

24   Dated: October 11, 2018

25
                                                     Hon. Larry Alan Burns
26                                                   United States District Judge
27
28
                                                     1
                                                                                18cv828-LAB (BLM)
